Citation Nr: 1636230	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-41 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Eastern Colorado Health Care System


THE ISSUE

Entitlement to additional dental treatment, to include reimbursement of medical expenses in the amount of $16,658.00.

(The issues of whether new and material evidence has been received in order to reopen claims for service connection for a dental disorder for compensation purposes and a cognitive disorder, and entitlement to service connection for a cognitive disorder, traumatic brain injury, and a speech disorder are addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to April 1971, September 1971 to June 1982, August 1990 to June 1991, June 1991 to August 1994, and December 1999 to May 2005, including service in Iraq and Afghanistan.  Notably, from September 1994 to December 1999 the Veteran worked as a civilian in the intelligence field; however, such service has been converted to active duty service.  Thus, the Veteran had continuous active duty service from August 1990 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 notification letter issued by the Eastern Colorado Health Care System (ECHCS), which informed the Veteran that he had been provided with his one-time dental treatment in December 2009 as directed by the Board in a June 2009 decision.

Specifically, in June 2009, the Board denied the Veteran's claim for service connection for a dental disorder for compensation purposes and granted service connection for a dental disorder solely for the purpose of obtaining VA outpatient dental treatment on a one-time completion basis (Class II(a)).  Notably, claims for compensation based on a dental disorder are handled by the Veterans Benefits Administration (VBA) and claims related to the provision of dental treatment are handled by the Veterans Health Administration (VHA).  As such, ECHCS provided the Veteran with outpatient dental treatment in December 2009 following the June 2009 Board decision, of which he was advised in the September 2010 letter.  Thereafter, the Veteran promptly and frequently expressed dissatisfaction with the type of treatment that was rendered, but ECHCS never responded by issuing a statement of the case (SOC).  

Of relevance, the September 2010 letter from ECHCS indicates that, pursuant to the Board's June 2009 decision, dental treatment was provided to the Veteran in December 2009 with a follow up appointment in August 2010.  However, a review of the evidence of record indicates that the Veteran was working as a civilian in Iraq from March 20, 2010, to September 15, 2010, and, thus, could not have received treatment from ECHCS in August 2010.  It is suggested that, with regard to the treatment purportedly rendered in August 2010, ECHCS may be confusing the Veteran for another person with the same common name.

The Board further notes that, in conjunction with his expressions of disagreement with the treatment that was rendered by ECHCS in December 2009 (apparently a prophylactic cleaning), the Veteran has submitted numerous private dental records and receipts indicating that he had extensive private dental treatment in 2007 and 2008.  In fact, in March 2011 the Veteran submitted a receipt from Restorative-Aesthetic Dentistry, PC, reflecting that he was charged $16,658.00 for dental treatment rendered in 2007 and 2008.  

The Veteran has also frequently submitted a June 1995 letter from the VA Medical Center (VAMC) in Denver, Colorado, authorizing him to obtain outside dental treatment.  While it is apparently the Veteran's assertion that this letter authorized his procurement of dental treatment from outside sources in 2007 and 2008, the Board observes that a plain reading of the letter does not support that assertion.  The letter states, in part, that the authorization was for specific work and that actual treatment needed to be approved in writing by the Denver VAMC's Chief of Dental Services.  It further states "[this] is not an open authorization for you to receive non-VA dental care which has not been approved in writing by the Chief of Dental Service."  

Ultimately, it appears to the Board that, while the Veteran was pursuing his appeal for one time VA dental treatment, he also obtained the necessary treatment from a private provider.  Thus, when he appeared before ECHCS in December 2009, his teeth had already been repaired and returned to the condition they were in when he entered his last tour of duty.  As such, it appears that the Veteran's true concern is that he be reimbursed for the private treatment he obtained in 2007 and 2008, which he asserts was authorized by the June 1995 letter.  

Nevertheless, as remand is required so that ECHCS can issue an SOC, the Veteran and his representative are free to further clarify the Veteran's disagreement at that time.

In September 2012 and April 2016, the Veteran testified at hearings before a Decision Review Officer at the RO and the undersigned Veterans Law Judge, respectively.  Transcripts from the hearings have been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in a September 2010 letter, ECHCS notified the Veteran that the treatment that was ordered by the Board in June 2009 had been appropriately rendered.  In October 2010, the Veteran submitted a timely notice of disagreement (NOD) with the September 2010 letter.  When there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of an SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC regarding the issue of additional dental treatment, to include reimbursement of medical expenses in the amount of $16,658.00.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




